Case 2:15-cv-00612-RSL Document 165-7 Filed 01/30/20 Page 1 of 3




                 EXHIBIT G
                       Case 2:15-cv-00612-RSL Document 165-7 Filed 01/30/20 Page 2 of 3

             




From:                                    Alex Tievsky <atievsky@edelson.com>
Sent:                                    Tuesday, January 21, 2020 5:24 PM
To:                                      Barnhart, Lindsey
Cc:                                      Henn, Emily; mparris@orrick.com; Todd Logan; Brandt Silver-Korn; Rafey Balabanian;
                                         Cecily Shiel
Subject:                                 Re: Urgent: Big Fish pop-up


[EXTERNAL]
Thanks Lindsey. I appreciate your quick resolution here.

Alex

Alexander G. Tievsky | Edelson PC
350 North LaSalle Street, 14th Floor
Chicago, Illinois 60654
312.589.6379 (direct) | 312.589.6370 (firm) | 312.589.6378 (fax)

Sent from my phone

On Tue, Jan 21, 2020, 7:18 PM Barnhart, Lindsey <LBarnhart@cov.com> wrote:

        Alex,

        Thank you for bringing this issue to our attention. We promptly investigated with our client and confirm that BFG has
        ceased any display of the incorrect number.

        Best,
        Lindsey




        From: Alex Tievsky <atievsky@edelson.com>
        Sent: Tuesday, January 21, 2020 4:43 PM
        To: Barnhart, Lindsey <LBarnhart@cov.com>; Henn, Emily <ehenn@cov.com>; mparris@orrick.com
        Cc: Todd Logan <tlogan@edelson.com>; Brandt Silver-Korn <bsilverkorn@edelson.com>; Rafey Balabanian
        <rbalabanian@edelson.com>; Cecily Shiel <cshiel@tousley.com>
        Subject: Urgent: Big Fish pop-up



        [EXTERNAL]


        Counsel:



        Your client appears to have launched their new pop-up, but instead of the 800 number in the notice approved
        by the Court, they are distributing Todd Logan's direct line. That is unacceptable and in violation of the Court's
        order. You must cease and desist immediately. Please confirm that you will do so at once.

                                                                   1
                   Case 2:15-cv-00612-RSL Document 165-7 Filed 01/30/20 Page 3 of 3



Alex Tievsky



Alexander G. Tievsky | Edelson PC

350 North LaSalle Street, 14th Floor
Chicago, Illinois 60654
312.589.6379 (direct) | 312.589.6370 (firm) | 312.589.6378 (fax)

atievsky@edelson.com | www.edelson.com



CONFIDENTIALITY AND LIABILITY FOR MISUSE.
The information contained in this communication is the property of Edelson PC. It is confidential, may be attorney work product, attorney-client
privileged or otherwise exempt from disclosure under applicable law, and is intended only for the use of the addressee(s). Unauthorized use,
disclosure or copying of this communication or any part thereof is strictly prohibited. If you have received this communication in error, please notify
Edelson PC immediately by return e-mail and destroy this communication and all copies thereof, including all attachments.
Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice contained in this communication (including any
attachments) is not intended to be used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue Code or
(ii) promoting, marketing or recommending to another person any tax-related matter.




                                                                           2
